Barnard, P. J.:
There can be no doubt but that the assessors improperly left out of their lists of real estate for the purposes of taxation very considerable property in the first and second wards of Long Island City. There is proof that it was done in fraud of the principle of equality which should govern all taxation. There is even proof that it was done to favor certain particular persons. It could not be ignorance, because the omission of property is not uniform; one escapes and another pays under precisely the same state of facts. There is even proof that two of the assessors deceived and ignored the third to such an extent that the assessment cannot be said to be the act of three assessors. Assuming that the tax is fraudulent and illegal for other reasons, the legislature have validated the tax. By chapter 383, Laws of 1882, section 18, it was enacted that all previous taxes, notwithstanding any omission of any officer, and notwithstanding any irregularity, “ are hereby in all respects ratified and confirmed.” The legislature have the absolute power of taxation. They may impose taxes directly, and may exempt property without any reason other than the will of the legislature. By chapter 363 of Laws of 1882 the legislature legalized void taxes in Brooklyn. This was held a good validation of the tax, but not of proceedings taken before the passage of the law for its correction. If the tax in question is held good, it would prevent a court of equity from decreeing it void because the action for that purpose was commenced before the passage of the law. The law says that no proceeding in law or equity shall be “ heard to remove the same as a cloud upon title.” It was competent for the legislature to take away this relief. (Lennon v. The Mayor, 55 N. Y., 361.) The judgment should be affirmed, without costs.
DykmaN and Pratt, JJ., concurred.
Judgment affirmed, without costs.